DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9, 15-20) in the reply filed on June 11, 2021 is acknowledged.  The traversal is on the ground(s) that the claimed in invention can be examined without undue burden.  This is not found persuasive because applicant has not argued persuasive of error, and it is maintained that the inventions as claimed lack unity for the reasons of record. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending of which claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Pending claims 1-9 and 15-20 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	In claims 3 and 16, the claims recite “Perilla frutescens Britt. is Antisperill (KCTC 13077BP)”; however the claim is unclear if the parentehetical expression is required or optional to the claim, and further for clarity the “is Antisperill (KCTC 13077BP)” should recite the full name with the cultivar “cv” term, for example the phrase or similar to the following “is Perilla frutescens Britt. cv. Antisperill KCTC 13077BP”. 
In claim 8 the claim recites wherein the phyto-extract mixture is formed as the other two extracts for 1 part by weights of any one of the extracts of the (A) Perilla frutescens Britt., the (B) Atractylodes japonica Koidz. and the (C) Acanthopanaxsenticosus is mixed with 1 part by weights to 2 part by weights”, however it is unclear what is intended by the phrase with respect to the ratio of A:B:C and what reference “part by weight” is related (e.g. part by weight of the mixture?). 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth above.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 3, 4, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention employs a novel strain (cultivar “cv”) of Perilla frutescens Britt. cv Antisperill KCTC 13077BP    in the specific product claimed.  The written description of that strain (cultivar) and the method of isolating is insufficiently reproducible.   Therefore, a deposit for patent purposes is required.  The specification discloses at paragraphs [0031-0032]: 
“[0031] Antisperill, thus obtained, was deposited with the Korean Collection for Type Cultures, KCTK on August 17, 2016 and was given the deposit number KCTC 13077BP. 
[0032] In the present specification, the Perilla frutescens Britt. having an increased isoegomaketone (IK) content may be Antisperill, which was given the deposit number of KCTC13077BP.”

However is unclear if all conditions under Budapest Treaty conditions have been met. For compliance with the rule, it must be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent. See. MPEP 2403-2404.

All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth above. Appropriate correction and clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim Young Su (KR 20130060950 A; of record).
KR 20130060950 A (see KR ‘950 entire document, for example English translation at abstract and page 2, 3), anticipates the claims by teaching a composition comprising a mixture, including a composition comprising a “a mixture of...leaflets, [and] creation” (e.g. see pg, 3 at para 6), the leaflet and creation respectively taught as (see page 2 at last paragraphs 13-14 of 14): P. frutescens Britt. (“Perilla frutescens BRITT . ; Perilla”) and Atracyclodes as A. keroana or “shochu (A. japonica)” and which creation “is known to exhibit anti-inflammatory action” (Id, pg. 2 at para 14). Although the reference does not recite the diseases of claims 18 and 19, the 
  	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Claim Objections
All other claims (Claims 5-9 and 17) examined herewith are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, with the proviso of amending the rejected claims as of record above.


Relevant and Prior Art Made of Record

(I)  Ahmed HW “Ethnomedicinal, Phytochemical and Pharmacological Investigations of Perilla frutescens (L.) Britt.” Molecules, 28 Dec 2018, 24(102), 23 pages; doi:10.3390/molecules24010102).
(II) Nam B, et al “A New Monoterpene from the Leaves of a Radiation Mutant Cultivar of Perilla frutescens var. crispa with Inhibitory Activity on LPS-Induced NO Production” Molecules, 4 Sept 2017, , 22, 1471; doi:10.3390/molecules22091471.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AARON J KOSAR/Primary Examiner, Art Unit 1655